Title: Notes on a Cabinet Meeting, 19 November 1805
From: Jefferson, Thomas
To: 


                  
                  Nov. 19. present the same. since our last meeting we have recd a letter from Genl. Armstrong confirming Tallyrand’s propositions, which are equivalent to ours nearly except as to the sum, he requiring 7.m.D. he advises that we alarm the fears of Spain by a vigorus language & conduct, in order to induce her to join us in appealing to the interference of the Emperor. we now agree to modify our proposns so as to accomodate them to his as much as possible. we agree to pay 5. Mil. D. for the Floridas as soon as the treaty is ratified by Spain, a vote of credit obtd. from Congress, & orders delivd us for the surrender of the country. we agree to his proposn that the Colorado shall be our Western boundary, & a belt of 30. leagues on each side of it be kept unsettled. we agree that Joint Commrs. shall settle all spolians, & to take paimt from Spain by bills on her colonies. we agree to say nothing about the French spolians in Span. ports, which broke off the former conventn. we propose to pay the 5. Mill. after a simple vote of credit, by state redeemable in 3. years, within which time we can pay it.
                   We agree to order the commandg officer at Natchitoches to patrol the country on this side the Sabine & all the red river as being in our possn except the settlemt. of Bayou Pierre which he is not to disturb unless they aggress he is to protect our citizens & repel all invasions of the preceding country by Span. souldiers, to take all offenders without shedding blood unless his orders cannot otherwise be excuted.
               